department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil cc intl br1 nchowdhry wta-n-128318-01 memorandum for rob d stanchik supervisory attorney group s c t1 from w ed williams senior technical reviewer branch cc intl subject anonymous closing_agreement pursuant to your request we have reviewed the closing_agreement that was prepared by taxpayer’s counsel and that you forwarded to our office on date in our view the draft closing_agreement is acceptable as an agreement in principal however it should be entered into on behalf of the commissioner only after the taxpayer reveals her identity as you know the internal_revenue_service does not enter into closing agreements with anonymous taxpayers in addition prior to signing the closing_agreement your office should confirm that the taxpayer is not presently under examination and has not been notified of the initiation of any such examination we suggest that the following be added to the closing_agreement on page after the final whereas whereas in recognition of taxpayer’s voluntary disclosure to the irs of the above facts and circumstances taxpayer’s full and immediate payment of the u s income taxes due and the irs policy of determining the extent of retroactive compliance to be required based on all the facts and circumstances and in the best interest of the u s government from the standpoint of reasonableness salutary effect on compliance and prudent deployment of resources the parties desire to enter into this agreement we suggest that the first full sentence in the first full paragraph on page of the agreement be revised as follows wta-n-128318-01 the parties agree that the tax_liability of the taxpayer required to be paid pursuant to this agreement plus statutory interest shall be paid and remitted to the commissioner of internal revenue within ninety days from the signing of this agreement finally we suggest that the following be added as a paragraph directly before the paragraph above upon execution of this agreement for the commissioner the taxpayer shall file unredacted nonresident_alien_individual income_tax returns form sec_1040 nr for the years and with all necessary supporting schedules and copies of unredacted forms k-1 for these years the irs will utilize this information and such other supporting documentation as it may ask the taxpayer to provide to set forth any required adjustments to the taxpayer’s income_tax liabilities for the years and it is our view that the draft closing_agreement provides a basis for resolving the outstanding issues and fully protects the interests of the internal_revenue_service the closing_agreement also brings a taxpayer back into the federal tax system and reasonably ensures future compliance if you have any questions or need further assistance please do not hesitate to call me pincite8 or nina chowdhry pincite1
